DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
In regards to claim 11, line 5, it appears that “an input voltage” should be “the input voltage”. 
In regards to claim 14, it appears that “of claim 12” should be “of claim 13”. (The Examiner notes “the…voltage threshold” is established in claim 13.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 13 and 16-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "the sense voltage" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sense voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 17 and 18 depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipcsei  (US 20090273326).
	Regarding Claim 11, Lipcsei discloses a circuit (fig. 1) comprising: an output stage (106, L) to receive an input voltage (Vin) and provide a regulated output voltage (Vout) at an output node (112), the output stage including an inductor (L); a feedback circuit to provide a feedback signal (CSP) based on an inductor current through the inductor (IL), an input voltage (Vin), and the regulated output voltage (Vout) (¶21-25); and a control circuit (102) to control operation of the output stage based on the feedback signal (¶21-25);.
	Regarding Claim 12, Lipcsei discloses (fig. 1) the inductor is coupled between the output node and an intermediate node (node between Q1 and Q2) of the output stage, and wherein the output stage further includes: a pull-up transistor (Q1) coupled between the intermediate node and an input terminal (110) that is to receive the input voltage; and a pull-down transistor (Q2) coupled between the intermediate node and a ground terminal (ground).  
	Regarding Claim 13 (as best understood), Lipcsei discloses (fig. 1) the control circuit is to: turn on the pull-up transistor and turn off the pull-down transistor if the sense voltage is less than a first voltage threshold (¶31, Vtarget); and turn off the pull-up transistor and turn on the pull-down transistor if the sense voltage is greater than a second voltage threshold (¶31, Vtarget).  
	Regarding Claim 14, Lipcsei discloses (fig. 1) the second voltage threshold is the same as the first voltage threshold (Vtarget).

Allowable Subject Matter
Claims 1-10 and 19-25 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...a second inductor having a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, wherein the second inductor is magnetically coupled to the first inductor, and wherein the second inductor is to provide a sense voltage at a second terminal of the second inductor; and a control circuit to receive the sense voltage and to control the pull-up transistor and the pull-down transistor based on the sense voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, the prior art fails to disclose: “...wherein the feedback circuit includes a second inductor with a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, wherein the second inductor is to provide the feedback signal at a second terminal of the second inductor..” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 19, the prior art fails to disclose: “...a second inductor having a first terminal coupled to the first inductor at a tap point between terminals of the first inductor, wherein the second inductor is 21Attorney Docket No. 110350-246536 (AB1045-US)Date of Transmission: June 25, 2019 magnetically coupled to the first inductor, and wherein the second inductor is to provide a sense voltage at a second terminal of the second inductor; and a control circuit to receive the sense .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110221414, Pigott; John M. et al., discloses a DC to DC converter having ability of switching between continuous and discontinuous modes and method of operation.
US 20170346397, Babazadeh; Amir, discloses a method and apparatus for phase current estimation in semi-resonant voltage converters.
US 6815937, Poon; Franki Ngai Kit et al. , discloses a stepping inductor for fast transient response of switching converter.
US 7382115, Woo; Jong Hyun, discloses an apparatus for converting DC power and method of the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838